Citation Nr: 1315663	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  07-39 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for service-connected high frequency hearing loss of the right ear. 

2.  Entitlement to service connection for hearing loss of the left ear. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO).  In February 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge via video-conference.  A copy of the hearing transcript is of record and has been reviewed.  In April 2011, the Board remanded the issues on appeal for further development.  

In May 2012, the Veteran submitted additional medical records.  In an April 2013 statement, the Veteran's representative waived RO consideration of such records.  Therefore, the Board may appropriately consider this evidence and proceed with the issuance of this decision.  38 C.F.R. § 20.1304(c) (2012).  


FINDINGS OF FACT

1.  For the entire appeal period,  Veteran's service-connected high frequency hearing loss of the right ear results in no worse than Level I hearing acuity. 

2.  For the entire appeal period, the Veteran's left ear hearing acuity is not productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.


3.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected high frequency hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2012).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385 (2012).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent letters in February 2006 and March 2006 that fully addressed all notice elements and were sent prior to the May 2006 rating decision in this matter.  The February 2006 letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment and VA examinations.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in October 2007 and May 2011 with respect to his claims pertaining to hearing loss.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the Veteran's hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the evidence does not show that his right ear hearing loss has materially worsened since the most recent evaluation in May 2011.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, although the examination reports did not address the functional effects of the Veteran's hearing loss disability, his hearing testimony discussed such effects.  Thus, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran has not been afforded a VA examination in connection with his hypertension claim; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any findings of hypertension.  Moreover, as will be discussed below, the Board finds the Veteran's statements of suffering from hypertension since service to be not credible.  Furthermore, the record contains no competent evidence suggesting a causal relationship between any current disability and active service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

Additionally, in February 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2011 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Also, information was solicited regarding the functional impact the Veteran's right ear hearing loss disability has on his daily life and employment.  With respect to the service connection claims, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as the hearing discussion revealed additional evidence that might be available, the Board remanded the case in April 2011 so that this evidence could be obtained.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the April 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in April 2011 remand directed the agency of original jurisdiction (AOJ) to obtain VA treatment records as well necessary authorization from the Veteran to obtain treatment records from Mobile Mental Health and Franklin clinic.  The claims file shows that in April 2011, the AOJ sent such notice to the Veteran requesting authorization for these records, to which he never responded.  However, in May 2012, the Veteran submitted treatment records directly to VA from Franklin Primary Health Center.  Further, the AOJ also obtained additional VA treatment records dated through April 2011. 

The AOJ was also directed to schedule the Veteran for a VA audiological examination.  As noted above, the Veteran was afforded a VA examination in May 2011 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the April 2011 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Compensable Rating for Right Ear Hearing Loss

The Veteran is seeking a compensable rating for his service-connected right ear hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods up to one year prior to the date of claim.  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Since the Veteran is not service connected for the left ear, the left ear is assigned a Roman numeral designation of I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  In this case, 38 C.F.R. § 3.383 does not apply because the right ear does not warrant a compensable evaluation and as discussed further below, the left ear does not meet the criteria of 38 C.F.R. § 3.385 for an impaired hearing disability.  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed a claim for an increased rating for his service-connected right ear hearing loss in January 2006.  The Veteran was afforded a VA audiological examination in October 2007, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
15
20
15
15
LEFT
10
15
15
15

The puretone threshold average was 16 when rounded in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The Veteran reported that the greatest difficulty with his hearing occurred during conversation.  After reviewing the claims file, the impression was right ear hearing within normal limits for rating purposes with excellent word recognition ability.  
	
At the time of the October 2007 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 16 decibels in the right ear, with 96 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Again, as the Veteran is not service-connected for left ear hearing loss, the left ear is also assigned a Roman numeral designation of I.  Thus, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

In his statements of record and at the Board hearing, the Veteran reported that his right ear hearing loss had gotten worse.  At the Board hearing, he also testified that although he did not wear hearing aids, he talked louder sometimes.  

Given the Veteran's assertions of an increase in severity, on remand, the Veteran was afforded another VA audiological examination in May 2011, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
25
30
30
LEFT
20
25
25
20

When rounded, the puretone threshold average was 26 in the right ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The impression was normal to mild sensorineural hearing loss for the right ear with an air/bone gap at 500 Hertz.  The examiner also opined that the Veteran's current hearing loss should have no significant impact on his ability to perform either physical or sedentary types of employment. 

At the time of the May 2011 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 26 decibels in the right ear, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Again, the left ear also had a Roman numeral designation  of I.  Thus, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation.  

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

VA treatment records showed that the Veteran was seen for his annual audiological evaluation in July 2006.  The Veteran reported that he had noticed a decrease in hearing.  However, the examiner determined that he was not a hearing aid candidate as he had normal hearing.  Nevertheless, this record and follow up treatment records  do not provide audiological evaluations for rating purposes.  

The Board now turns to whether a compensable rating is warranted for the Veteran's right ear hearing loss.  Based on the average puretone threshold findings from the VA examinations, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation.  There is simply no evidence to show that the Veteran meets the rating criteria for a compensable rating.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected right ear hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, although the examination reports did not address the functional effects of the Veteran's hearing loss disability, his hearing testimony discussed such effects.  Thus, as discussed further below, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

In this case, the VA examiners did not assess the Veteran's functional impairment.  However, as noted above, the Veteran's hearing testimony discussed the functional affects of his bilateral hearing loss.  Moreover, the Board finds it significant that the May 2011 examiner determined that the Veteran's hearing loss should have no significant impact on his ability to perform either physical or sedentary types of employment.  Therefore, although the examinations are defective under Martinak, the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Nevertheless, although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  Moreover, the rating criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected right ear hearing loss renders him unemployable.   Moreover, the most recent VA examination clearly determined that the Veteran's hearing loss should have no significant impact on his ability to perform either physical or sedentary types of employment.  Accordingly, there is no need for further analysis with respect to this matter.  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the October 2007 and May 2011 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for right ear hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left Ear Hearing Loss

The Veteran is seeking service connection for left ear hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Service treatment records are silent with respect to any left ear hearing loss.  Further, the Veteran expressly denied any hearing loss in a May 1980 report of medical history.  Importantly, an August 1980 audiogram prior to discharge showed puretone thresholds for the left ear, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
Left
15
0
10
10
5

It was noted that the Veteran had hearing loss in the right ear, but under 38 C.F.R. § 3.385, he was considered to have normal hearing of the left ear for VA purposes.  Again, in his contemporaneous medical history, the Veteran expressly denied any hearing loss.  

After service, the Veteran was afforded a VA examination in August 1985 to evaluate right ear hearing loss.  Puretone thresholds for the left ear, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Left
10
10
20
--
15

The puretone threshold reading was not recorded at 3000 Hertz.  Further, speech discrimination was 92 percent.  

The Veteran was afforded another VA audiological examination in October 1991, which showed puretone thresholds for the left ear, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Left
--
20
35
40
40

The puretone threshold reading again was not recorded at 500 Hertz.  Moreover, speech discrimination was 72 percent.  The examiner diagnosed normal hearing at 1000 Hertz with mild to moderate sensorineural loss beginning above 1000 Hertz.  Speech recognition was also moderately impaired.  

VA treatment records showed that in June 1997, the Veteran presented for hearing evaluation.  He reported difficulty understanding speech and exposure to high intensity noise while serving in the military.  With respect to the audiogram, the examiner determined that the Veteran's results were inconsistent and unreliable suggesting a possible non-organic hearing loss.  Test results were not adequate for rating purposes.  

Another VA audiological examination in August 1997 showed puretone thresholds for the left ear, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Left
25
25
30
30
30

Speech discrimination was 80 percent, 82 percent, and 86 percent.  The examiner diagnosed slight sensorineural hearing loss with good recognition ability.  

The claims file also includes a March 1998 private audiological evaluation in hearing chart form, which has not been interpreted.  However, the Board notes that puretone thresholds for the left ear, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Left
40
25
30
-
40
No word recognition percentages were provided and the examiner only found the test reliability to be fair as SRT and pure tones did not agree without any improvement after reinstruction.  

Another November 2003 VA treatment record showed that the Veteran's responses were inconsistent and the Veteran did not qualify for hearing aids.  The examiner noted that volunteered responses indicated borderline normal hearing.  Importantly, an April 2004 record showed that hearing status was within normal limits bilaterally.  Again, in May 2005, hearing was within normal limits.  Another treatment record in June 2005 indicated that the Veteran was not a good historian.  A July 2006 annual evaluation noted that records suggested normal hearing bilaterally since 1997.  The Veteran was not a hearing aid candidate as he had normal hearing.  

The Veteran filed his claim for service connection for left ear hearing loss in January 2006.  At the October 2007 VA examination, the Veteran reported military noise exposure consisting of tanks, guns, supply, heavy artillery and small firearms.  He denied any post service occupational or recreational noise exposure.  On examination, pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
Left
10
10
15
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The diagnosis was left ear within normal limits for rating purposes with excellent word recognition ability.  After reviewing the claims file and examining the Veteran, the examiner determined that as the audiogram showed that hearing was within normal limits, the possibility of left ear service connection for hearing loss was impossible.   

In his statements of record and at the Board hearing, the Veteran asserted that he experienced hearing loss in both ears due to noise exposure in service.  He also indicated that his hearing loss had increased in severity.  

On remand, at the May 2011 VA examination, he again reported military noise exposure and denied in exposure in civilian employment and recreation.  On examination, pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
Left
15
20
25
25
20

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The diagnosis was left ear hearing within normal limits.  After reviewing the claims file and examining the Veteran, the examiner determined that hearing impairment was less likely as not related to service because the hearing evaluation indicated normal hearing abilities for his left ear.  

The Board concedes that the Veteran was exposed to acoustic trauma in service.  Nevertheless, in comparing the results of the October 2007 and May 2011 VA examinations to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from left ear hearing loss disability as defined for VA compensation purposes.  Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   In the instant case, the Board recognizes that prior VA and private examinations in the 1980s and 1990s appears to show left ear hearing loss for VA purposes.  Nevertheless, the Veteran filed his claim for service connection in January 2006.  In contrast to McClain, in the instant case, there is no competent evidence showing a left ear hearing loss disability from January 2006 through the course of the appeal.  Again, the VA examiners clearly found that the Veteran did not meet the criteria for left ear loss.  Moreover, VA treatment records also noted normal left ear hearing loss during this period.  Further, subsequent medical evidence to these earlier evaluations suggest that given the inconsistent and unreliable results, there was a possibility of non-organic hearing loss.  Regardless, in sum, the medical evidence simply does not show that the criteria under 38 C.F.R. § 3.385 has been met at any point since the date of  claim for service connection.  
  
In this regard, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, given the lack of hearing loss documented in service and the current finding of normal hearing without out any evidence of noise induced hearing loss, the VA examiners also opined that the Veteran's hearing loss was not caused by service.  

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss for VA purposes.  Thus, any assertions as to hearing loss are outweighed by the more probative October 2007 and May 2011 VA examinations. 
  
In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against the Veteran's claim for left ear hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Hypertension

Lastly, the Veteran is also seeking service connection for hypertension.  The Veteran has asserted that he never had hypertension until he went into the military.  He also asserted that his blood pressure reading at separation was much lower than it should have been and it was only tested once.  At the Board hearing, the Veteran testified that he had been receiving treatment for hypertension since his discharge from service.  

The Veteran's service treatment records do not show a diagnosis for hypertension.  Importantly, the August 1980 service examination prior to discharge showed that the Veteran's blood pressure reading was 110 over 72.  The examination report was silent with respect to any findings of hypertension.  In his contemporaneous medical history, the Veteran expressly denied high blood pressure.  

Again, at the Board hearing, the Veteran reported receiving treatment for his hypertension after service in 1980 at the Mobile Mental Health Clinic.  However, an April 1985 treatment record is silent with respect to any findings of hypertension.  Further, an April 1985 private physical examination from another facility showed that the Veteran's blood pressure reading was 110/70.    

The Veteran filed a claim for service connection for unrelated disorders in May 1985, but was silent with respect to any claim for hypertension.  He was afforded a VA examination in July 1985 for left chest pain and left wrist pain.  Blood pressure was 154/70, but no diagnosis of hypertension was given.  

VA treatment records have been reviewed.  In June 1997, the  Veteran presented for a hearing evaluation.  There was no mention of hypertension at that time.  Again, in April 2003, the Veteran sought to establish care at the VA for audiology.  Blood pressure was 134/88 and hypertension was not listed under medical history.  A June 2005 record observed that the Veteran was not a good historian.  Blood pressure reading was 108/65.  Th examiner observed that the Veteran seemed to be in good health and labs were normal.  VA treatment records showed that he transferred his psychiatric care to VA in December 2008.  A December 2008 psychiatric intake assessment noted that the Veteran was taking medication for hypertension.  His most recent blood pressure reading in November 2008 was 131/88.  

The first evidence that the Veteran alleged that he had hypertension related to service was when he filed his current claim in January 2006, almost 26 years after his discharge from service.  In support of his claim, the Veteran submitted private treatment records from Franklin Primary Health Center, which documented treatment for hypertension as of March 2010.  

Based on the evidence of record, the Board finds that service connection for hypertension is not warranted.  There is no medical evidence of hypertension in service.  Indeed, service treatment records are completely silent with respect to any findings of hypertension.  Importantly, there was no diagnosis of hypertension at the time of his discharge examination and he expressly denied any high blood pressure in his contemporaneous medical history.  Further, there is no competent medical evidence linking any hypertension to active service.  Importantly, there is no evidence of hypertension within one year of service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran himself may believe that his hypertension is related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While the file lacks competent evidence relating hypertension to active service, the Board notes that service connection could still be established upon a showing of continuity of symptomatology.  On this point, the Board finds it significant that the first post service medical evidence of hypertension is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology have been continuous can overcome an absence of medical evidence showing such continuity. 

In this case, however, the Veteran has not provided any lay evidence of pertinent symptomatology.  For the most part, he has just provided conclusory statements indicating that his hypertension was related to service.  Nevertheless, in his statements of record and at the Board hearing, he asserted that he received treatment for hypertension immediately following his discharge from service and has received continuous treatment since that time.  However, this assertion is contradicted by the other evidence of record and, thus, the Board finds the Veteran's current assertions to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran claimed that he sought treatment in 1980 at Mobile Mental Health Clinic.  However, records in 1985 from this facility are silent with respect to any findings of hypertension.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Moreover, the Veteran filed a claim with the VA around that same time for unrelated disorders, but failed to mention any claim for hypertension.  It would be reasonable to assume that if the Veteran had been receiving treatment for hypertension continuously since service, he would have mentioned it at that time.  Although one elevated blood pressure reading was documented at a May 1985 VA examination, no diagnosis of hypertension was given at that time.  In an April 2003 treatment record, schizophrenia was the only medical history listed.  Further, a June 2005 VA treatment record indicated that the Veteran was in good health with no mention of hypertension.  If he had been receiving treatment for hypertension for over 25 years at that time, it would be reasonable to assume that he would have mentioned it during the course of receiving treatment.  Rucker, supra; Williams, supra.  There is simply no objective findings of hypertension until many years after the Veteran's discharge from service.  The Board also finds it significant that the Veteran was noted to not be a good historian by the June 2005 examiner.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has been treated for hypertension since 1980 are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's specific denial of hypertension during service, the fact that his post-service treatment records are negative for any findings of hypertension for many years after his service discharge, and his inconsistent statements to be persuasive evidence against his claim.   

The Board has also considered the Veteran's wife's hearing testimony that also indicated that the Veteran had received treatment for his hypertension since service.  However, for the same reasons discussed above, the Board must find that her statements are also not credible as they primarily rely on the Veteran's own history, which has been deemed not credible, and again are contradicted by the remaining evidence of record.

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for service-connected high frequency hearing loss of the right ear is denied. 

Service connection for hearing loss of the left ear is denied. 

Service connection for hypertension is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


